 Case 2:20-cv-12336-BAF-DRG ECF No. 5 filed 10/30/20                     PageID.25       Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


TYRONE KIRKLIN,
#42989-424,

       Petitioner,                                             Civil Action No. 20-CV-12336

vs.                                                            HON. BERNARD A. FRIEDMAN

JONATHAN HEMINGWAY,

       Respondent.
                                 /

    OPINION AND ORDER DISMISSING PETITION FOR WRIT OF HABEAS
CORPUS AND DENYING LEAVE TO PROCEED ON APPEAL IN FORMA PAUPERIS

               This matter is before the Court on petitioner Tyrone Kirklin’s petition for a writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241. Kirklin is a federal prisoner confined at the

Federal Correctional Institution in Milan, Michigan. He argues that his mandatory minimum

sentence was improperly increased based upon a fact that was not submitted to the jury and that he

is actually innocent of the sentencing enhancement for aiding and abetting the brandishing of a

firearm under 18 U.S.C. § 924(c)(1)(A).

               Rule 4 of the Rules Governing Section 2254 Cases provides that the Court shall

promptly examine a petition to determine “[i]f it plainly appears from the face of the petition and

any attached exhibits that the petitioner is not entitled to relief. . . .” If the Court determines that

petitioner is not entitled to relief, the Court shall summarily dismiss the petition. McFarland v.

Scott, 512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face”). The Rules Governing Section 2254 Cases may

be applied to petitions not filed under § 2254 at the discretion of the Court. See Rule 1(b), Rules
 Case 2:20-cv-12336-BAF-DRG ECF No. 5 filed 10/30/20                     PageID.26       Page 2 of 5




Governing Section 2254 Cases. Having undertaken a Rule 4 review, the Court concludes that the

petition should be dismissed.

I.     Background

                Following a jury trial in the United States District Court for the Northern District of

Illinois, Kirklin was convicted of aiding and abetting an armed bank robbery in violation of 18

U.S.C. § 2113(a) and (d), and aiding and abetting the use and carrying of a firearm during and in

relation to that robbery in violation of § 924(c). He was sentenced to a total of 171 months’

imprisonment, which included a seven-year sentence for the § 924(c) conviction based on the fact

that Kirklin’s accomplices brandished firearms during the robbery. See Section 924(c)(1)(A)(ii).



                Kirklin filed an appeal with the Seventh Circuit. He challenged his convictions on

the grounds that the district court inadequately instructed the jury as to aiding and abetting, and that

the seven-year mandatory minimum under § 924(c)(1)(A)(ii) should not have been imposed because

the question whether his accomplices brandished firearms was not submitted to the jury. The

Seventh Circuit affirmed Kirklin’s convictions and sentence. United States v. Kirklin, 727 F.3d 711

(7th Cir. 2013).

                On October 26, 2015, Kirklin filed a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 in the Northern District of Illinois. That court dismissed the motion. United

States v. Kirklin, No. 15-9537, 2016 WL 2644887 (N.D. Ill. May 10, 2016). The Seventh Circuit

affirmed the district court’s decision. Kirklin v. United States, 883 F.3d 993 (7th Cir. 2018).

                Kirklin then filed the instant habeas petition in which he raises this claim: “Does the

voidance of a material essential element with respect to jury instructions give rise to a structural


                                                   2
 Case 2:20-cv-12336-BAF-DRG ECF No. 5 filed 10/30/20                     PageID.27       Page 3 of 5




error effectuating [sic] the substantial rights of the defendant?” (ECF No. 1, PageID.12.)

II.    Discussion

               Kirklin argues that a structural error occurred when the district court imposed an

enhanced sentence under § 924(c)(1)(A)(ii) without requiring the jury to determine whether a

firearm was brandished during the robbery. He further argues that he should not be subject to the

brandishing enhancement because no reasonable jury would have found that element satisfied

beyond a reasonable doubt.

               This petition is not properly filed under § 2241. The proper avenue for relief for a

federal prisoner who claims that his conviction and sentence were imposed in violation of the federal

constitution or federal law is a motion to vacate or correct sentence under § 2255. United States v.

Peterman, 249 F.3d 458, 461 (6th Cir. 2001). A federal prisoner may bring a claim challenging his

conviction or sentence under § 2241 only if it appears that the remedy afforded under § 2255 is

“inadequate or ineffective to test the legality of his detention.” Charles v. Chandler, 180 F.3d 753,

756 (6th Cir.1999) (quoting United States v. Hayman, 342 U.S. 205, 223 (1952)). Habeas corpus

is not an “additional, alternative, or supplemental remedy” to the motion to vacate, set aside, or

correct the sentence. Id. at 758. Because Kirklin challenges his conviction and his sentence, his

claims are only proper if filed pursuant to § 2255, unless he can show that a motion under § 2255

is “inadequate or ineffective to test the legality of his detention.” Section 2255(e).

               “The burden of showing that the remedy afforded under § 2255 is inadequate or

ineffective rests with petitioner, and the fact that prior § 2255 actions have proved unsuccessful does

not necessarily meet that burden.” In re Gregory, 181 F.3d 713, 714 (6th Cir. 1999). The remedy

afforded under § 2255 is “not considered inadequate or ineffective simply because § 2255 relief may


                                                  3
 Case 2:20-cv-12336-BAF-DRG ECF No. 5 filed 10/30/20                     PageID.28         Page 4 of 5




be or has already been denied, or because the petitioner is procedurally barred from pursuing relief

under § 2255, or because petitioner has been denied permission to file a second or successive motion

to vacate.” Charles, 180 F.3d at 756 (citations omitted). The Sixth Circuit has determined § 2255

to be an ineffective or inadequate remedy only when a petition states a facially valid claim for actual

innocence. See Bannerman v. Snyder, 325 F.3d 722, 724 (6th Cir.2003). “[A]ctual innocence means

factual innocence, not mere legal insufficiency.” Martin v. Perez, 319 F.3d 799, 804 (quoting

Bousley v. United States, 523 U.S. 614, 623 (1998)).

               Kirklin argues that he should be permitted to proceed under § 2241 through the

savings clause because he is actually innocent of aiding and abetting the brandishing of a firearm.

To show actual innocence based upon an intervening change in the law, petitioner must demonstrate:

               (1) the existence of a new interpretation of statutory law, (2) which
               was issued after the petitioner had a meaningful time to incorporate
               the new interpretation into his direct appeals or subsequent motions,
               (3) is retroactive, and (4) applies to the merits of the petition to make
               it more likely than not that no reasonable juror would have convicted
               him.

Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

               Kirklin asserts that the Supreme Court’s decisions in Apprendi v. New Jersey, 530

U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013), render him innocent of the

brandishing factor. Kirklin, however, cannot show that he did not have time to incorporate these

decisions in prior motions because he raised this claim in his unsuccessful appeal to the Seventh

Circuit. See United States v. Kirklin, 727 F.3d 711, 719 (7th Cir. 2013). His actual innocence

argument is also unpersuasive because the Seventh Circuit characterized the evidence that Kirklin’s

accomplices brandished a firearm as “overwhelming” and held it was “highly unlikely” that a jury

would have reached a different result had it been asked to determine the brandishing factor. Id. at

                                                  4
 Case 2:20-cv-12336-BAF-DRG ECF No. 5 filed 10/30/20                              PageID.29         Page 5 of 5




718-19.

                 For these reasons, Kirklin fails to demonstrate that § 2255 is an inadequate or

ineffective avenue by which he may challenge his conviction or sentence. Therefore, his petition

under § 2241 must be dismissed.

IV.     Conclusion

                 Accordingly,



                 IT IS ORDERED that the petition for a writ of habeas corpus in this matter is

dismissed.



                 IT IS FURTHER ORDERED that petitioner may not proceed on appeal in forma

pauperis, as any appeal in this matter would be frivolous.


                                                     ___________________________________
                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: October 30, 2020                               Senior United States District Judge
        Detroit, Michigan


                                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on October 30, 2020.

 Tyrone Kirklin, 42989-424                             s/Johnetta M. Curry-Williams
 Milan Federal Correctional Institution                Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1000
 MILAN, MI 48160




                                                         5
